Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 06/06/2022. Claims 1, 8 and 15 have been amended. Claims 1-20 are allowed.


Reasons for Allowance
2.	The claimed invention in view of the instant specification discloses a method, a system and a program product for network folder resynchronization. The detailed implementation indicates: (1) A computer-implemented method comprising: receiving an indication, by a client device, that a resynchronization process is needed, wherein the indication is associated with an identified synchronization error associated with a synchronization process of a plurality of files with a content management system; (2) Responsive to receiving the indication, copying metadata for each file in the plurality of files to a resynchronization database; (3) Creating, by the client device, new metadata for each file in the plurality of files synchronized with the content management system; (4) For each file in the plurality of files: (a) comparing, by the client device, the new metadata for the file with stored metadata stored in the resynchronization database for the file; and (b) responsive to the new metadata and the stored metadata not matching: creating, by the client device, one or more new hashes for the file; and storing, by the client device, the one or more new hashes and the new metadata in a metadata database.
	
 3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
06/15/2022

/HUNG D LE/Primary Examiner, Art Unit 2161